DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Original claims 1-20, filed January 14, 2021, are currently pending.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dane Baltich (Reg. No. 55,274) on December 15, 2021.
The application has been amended as follows: 
In claim 15, lines 1-3 on page 28, replace “generating an inferred document representation for a multi-section document using an unsupervised section clustering machine learning model” with --performing printed circuit board (PCB) component estimating--.

Claims 1-20 remain pending upon entry of this examiner’s amendment.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 26, 2021, is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance.
‘Chen’ (“A PCB Image Self-adaption Threshold Segmentation Method Fusing Color Information and OTSU Theory,” 2019) shares some similar elements with the claimed invention.  For example, Chen, for each particular pixel in a PCB image, determines a normalized chromatic intensity measure (Section III.B, first paragraph, image is normalized; Section III.B, last paragraph, normalized image is converted to HSL color space; Section II.A, second paragraph, the S in HSL refers to saturation – i.e. chromaticity); and applies a threshold to determine whether the particular pixel is foreground or background (Section II.B).  However, Chen does not disclose all elements of the claimed invention.  In one example, Chen does not disclose applying thresholds to its normalized chromatic intensity measure.  Instead, Chen thresholds a luminance channel (Section II.B, first paragraph, L component of HSL is thresholded).  In another example, while Chen suggests its segmentation steps “lay a foundation for the next detection and identification” (Abstract), Chen does not disclose performing morphological noise removal, object localization, bill of materials generation, or manufacturing process refinement.
(Section 5) in which PCBs are analyzed in order to localize their components and generate a bill of materials (e.g. Section 5, first paragraph).  The results of this reverse engineering can be used for several different purposes, such as failure analysis and defect identification (Page 6:2, Table 1 and first paragraph), which are often performed as part of manufacturing process refinement.  Quadir cites several exemplary techniques for performing image-based board-level reverse engineering (Page 6:17, first paragraph), but none perform background subtraction using normalized chromatic intensity measures as required by the claimed invention.
‘Mat’ (“Morphological Operation on Printed Circuit Board (PCB) Reverse Engineering using MATLAB,” 2006) applies morphological operations including erosion and dilation in order to segment a PCB image (Section 2.0).  However, Mat does not disclose many other elements of the claimed invention, such as determining a normalized chromatic intensity measure, performing object localization, generating a bill of materials, etc.
As demonstrated by these and the other cited references, at least some individual elements of the claimed invention were known in the prior art.  However, none of the identified prior art discloses all of the elements of the claimed invention.  Furthermore, the evidence of record is not sufficient to demonstrate that it would have been obvious to one of ordinary skill in the art to combine the teachings of the identified prior art in a manner that would result in the claimed invention.


Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
‘Matsushita’ (US 2020/0143582 A1)
Example of applying a threshold to chromaticity in order to separate foreground and background of an image – e.g. Figure 7, S706-S708
‘Green’ (US 2019/0303522 A1)
Uses current PCB design data, such as could be obtained by a reverse engineering technique, to improve PCB manufacturing by changing the design to decrease defects – see e.g. front page
‘Lee’ (KR 10-1428923 B1)
Applies a threshold to chromatic intensity measure in order to segment a PCB image – e.g. Abstract
‘Kim’ (“Automatic Extraction of Component Inspection Regions from Printed Circuit Board,” 2012)
Uses chromatic intensity to segment a PCB image – see Section II, Saturation S is a measure of chromatic intensity
‘Raihan’ (“PCB Defect Detection USING OPENCV with Image Subtraction Method,” 2017)
Performs background image subtraction, thresholding, and morphology including erosion and dilation as part of a PCB image defect analysis – see Figures 2-3; Page 205, right column

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY E SUMMERS whose telephone number is (571)272-9915. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/GEOFFREY E SUMMERS/Examiner, Art Unit 2669